Exhibit 10.4
 
Termination and Mutual Release
 
of
 
Sales Commission Agreement
 


 
This Termination and Mutual Release Agreement (the "Agreement") is entered into
on January 6, 2015 (the “Signing Date”) and is effective as of January 1, 2015
(the “Effective Date”), by and among Level 5 Beverage Company, Inc. (“Level 5”),
a Delaware corporation, a subsidiary of Minerco Resources, Inc. (“Minerco”), a
Nevada corporation, hereinafter referred to, individually and jointly, as the
“Company”, and Anthony R Skinner (“Sales Representative”), an individual
residing in the State of Indiana, hereinafter sometimes referred to collectively
as the “Parties”).
 
WHEREAS, pursuant to that certain Commission Sales Agreement, dated February 25,
2014 (the " Commission Sales Agreement "), by and between the Company and
Anthony R. Skinner, subject to the terms and conditions therein; and
 
WHEREAS, the Parties hereto now mutually desire to terminate the Commission
Sales Agreement and release each other from any and all claims that they may
have arising under or in connection with the Commission Sales Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants of the Parties hereto
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Termination.  The Commission Sales Agreement is hereby terminated and of no
further force or effect.
 
2. Mutual Release.  The parties hereby mutually release each other and each of
their respective successors and assigns from and against any and all costs,
damages, actions, proceedings, demands or claims whatsoever that either of them
now has or may hereafter have against the other party hereto, by reason of or in
connection with the Commission Sales Agreement.
 
3. Further Assurances.  The parties each agree to promptly execute, acknowledge,
deliver, file and record such additional documents, instruments and
certificates, and to do all such other acts, as are necessary or desirable to
evidence the termination of the Commission Sales Agreement and release of all
obligations of the parties thereunder as set forth in this Agreement.
 
4. Termination Fee.  The Company shall pay to Anthony R. Skinner five million
(5,000,000) shares of Minerco Resources, Inc. common stock with a restrictive
legend as the Termination Fee in lieu of any and all monies owed to Anthony R.
Skinner, earned before the Effective Date, under the Commission Sales Agreement,
dated February 25, 2014.
 
5. Confidentiality. Under no circumstances, and at no time, shall Sales
Representative, or any agents or representatives under Sales Representative's
control, disclose to any person any of the secrets, methods or systems used by
Company in its business. All customer lists, brochures, reports, and other such
information of any nature made available to Sales Representative by virtue of
Sales Representative's association with Company shall be held in strict
confidence in perpetuity.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Representation and Warranties: The Parties warrant and represent that each of
them has reviewed the Agreement independently, has had the opportunity to
consult counsel, is fully informed of the terms and effect of this Agreement,
and has not relied in any way on any inducement, representation, or advice of
any other Party in deciding to enter this Agreement.
 
7. No Admissions: This Agreement and the terms of the termination embodied in
this Agreement represent a compromise, and the negotiations, discussions and
communications in connection with or leading up to this Agreement are agreed to
be within the protection of Confidentiality and shall not be construed as
admissions or concessions by the Parties, or any of them, either as to any
liability or wrongdoing.
 
8. Choice of Law; Venue; Jurisdiction; Attorneys’ Fees.  The parties acknowledge
and agree that this Agreement has been made in the State of Nevada, and that it
shall be governed by, construed, and enforced in accordance with the laws of the
State of Nevada, without reference to its conflicts of laws principles.  The
parties also acknowledge and agree that any action or proceeding arising out of
or relating to this Agreement or the enforcement thereof shall be brought in the
State of Nevada, and each of the parties irrevocably submits to the exclusive
jurisdiction of that Court in any such action or proceeding, waives any
objection the party may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such action or proceeding shall be
heard and determined only in that Court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the enforcement
hereof in any other court.  The parties also acknowledge and agree that either
or both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or convenience of forum, or to
personal or subject matter jurisdiction.  The parties also acknowledge and agree
that any action or proceeding referred to above may be served on any party
anywhere in the world without any objection thereto.  The parties also
acknowledge and agree that the prevailing party in any such action or proceeding
shall be awarded the party’s reasonable attorneys’ fees and costs (including,
but not limited to, costs of court).
 
9. Entire Agreement. This Agreement sets forth the entire agreement between the
parties regarding the Termination and Mutual Release of Commission Sales
Agreement, and no statement, whether written or oral, made before or at the
signing of this Agreement will vary or modify these written terms.
 
10. Fair Meaning.  The parties agree that the wording of this Agreement shall be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties to this Agreement, including the party responsible
for drafting the Agreement.
 
11. Mutual Drafting.   The parties hereto acknowledge and agree that they are
sophisticated and have been represented by attorneys who have carefully
negotiated the provisions of this Agreement. As a consequence, the parties also
agree that they do not intend that the presumptions of any laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effect.
 
12. Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
 
13. Headings.  Headings of the Articles and Sections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Severability.  If for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.
 
15. Assignability.  Neither this Agreement nor any of the parties' rights
hereunder shall be assignable by any party hereto without the prior written
consent of the other parties hereto.
 
16. Binding Effect.  This Agreement shall be binding on and shall inure to the
benefit of each party, its successors, and assigns.  This Agreement and the
rights and obligations hereunder shall not be assignable or transferable by
either party without the prior written consent of the other party.
 
17. Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted successors or assigns, and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such successors or assigns, any legal or equitable
rights, remedy or claim hereunder.
 
18. Notices.  All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given to a party when:
 
●  
delivered by hand or by a nationally recognized overnight courier
service  (costs prepaid),

 
●  
sent by facsimile with confirmation of transmission by the transmitting
equipment, or;

 
●  
received or rejected by the addressee, if sent by certified mail, postage
prepaid and return receipt requested, in each case to last known place of
business address.

 
19. Authority of Signers.  The parties represent and warrant that the person
whose signature is set forth below on behalf of a party is fully authorized to
execute this Agreement on behalf of that party.
 


 
[INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties have executed this Sales Commission Agreement
and caused the same to be duly delivered on their behalf on the day and year
first above written.
 


 
SALES REPRESENTATIVE:
 
Anthony R Skinner
 


 


 
By:           /s/ Anthony R. Skinner              
  Name:      Anthony R Skinner
Its:           Own Entity


 


 
COMPANY:
 
LEVEL 5 BEVERAGE COMPANY, INC.
 


 


 
By:  /s/ V. Scott Vanis                             
                     V. Scott Vanis
Its:               CEO


 


 
MINERCO RESOURCES, INC.
 


 


 
By: /s/ V. Scott Vanis                                         
                     V. Scott Vanis
Its:               Chairman & CEO


 


 


 